WHOLE COURT

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules/


                                                                 December 18, 2014




In the Court of Appeals of Georgia
 A12A2397. RODRIGUEZ v. THE STATE.

      ANDREWS, Presiding Judge.

      In Rodriguez v. State, 295 Ga. 362 (761 SE2d 19) (2014), the Supreme Court

concluded that, because this Court was equally divided on the judgment, the case

should have been immediately transferred to the Supreme Court pursuant to the Equal

Division clause (Ga. Const. of 1983, Art. VI, Sec. V, Par. V.), and, therefore, the

decision in Rodriguez v. State, 321 Ga. App. 619 (746 SE2d 366) (2013), should not

have been rendered. The Supreme Court vacated this Court’s decision in Rodriguez;

decided the merits of the appeal as if the case had been properly transferred; and

remanded the case to this Court with direction “that a remittitur issue to the trial

court, affirming the judgment of the trial court, and accompanied by [the Supreme

Court’s] opinion.” Rodriguez, 295 Ga. at 366 n.6, 373.
      Judgment affirmed. Phipps, C. J., Barnes, P. J., Ellington, P. J., Doyle, P. J.,

Miller, Dillard, McFadden, Boggs, Ray, Branch and McMillian, JJ., concur.




                                          2